Per Curiam. This claim arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted, the Court finds as follows: 1. The Claimant, Cynthia Ann White, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits. 2. The decedent, Harry Ernest White III, age 30, was a Sergeant employed by the Waukegan Police Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on November 13,1977. 3. On said date, at approximately 9:43 p.m., within his regular work hours and pursuant to his duty assignment, Officer White was shot and killed as he attempted to arrest a homicide suspect. Officer White was pronounced dead at 10:15 p.m. at the hospital to which he had been taken the same date, and the coroner’s certificate of death recites the immediate cause of death as “cardio respiratory failure due to, or as a consequence of, gunshot wound of chest (liver, spleen and subclavian vein).” 4. Officer White was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Cynthia Ann White, as widow and designated beneficiary of the deceased Sgt. Harry Ernest White, III.